     CASE 0:20-cv-00655-DSD-TNL Document 15-1 Filed 07/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Universal Polygram International
Publishing, Inc.; Little Nemo Music;
Lorimar Music A. Corp.; Milksongs; N2D              Case No. 0:20-cv-00655 (DSD/TNL)
Publishing Company, Inc.; and Old
Desperados, LLC,
                                                    Declaration of Peter M. Routhier in
                  Plaintiffs,
                                                   Support of Plaintiffs’ Application for
       v.                                          Entry of Default against Defendants
                                                  AMG-Woodbury LLC and Anne E. Loff
AMG-Woodbury, LLC and Anne E. Loff,

                  Defendants.




                                Declaration of Peter M. Routhier

       I, Peter M. Routhier, being of lawful age, state the following facts based on my

own personal knowledge and belief:

       1.      I am an attorney and partner of the law firm Faegre Drinker Biddle &

Reath LLP, counsel for Plaintiffs Universal Polygram International Publishing, Inc.

Little Nemo Music, Lorimar Music A. Corp., Milksongs, N2D Publishing Company,

Inc., and Old Desperados, LLC (“Plaintiffs”) in this action.

       2.      On March 5, 2020, under direction from my office, the Summons and

Complaint in this action were served on Defendants AMG-Woodbury, LLC and Anne

E. Loff (“Defendants”), as evidenced by the Proofs of Service filed with this Court.

(Docs. 8-9.)
    CASE 0:20-cv-00655-DSD-TNL Document 15-1 Filed 07/20/20 Page 2 of 2




       3.      Earlier this year, my clients and I had been in contact with an individual

seeking to resolve this matter on behalf of the Defendants. We therefore asked the Court

to grant the Defendants an extension of time to respond to the complaint up to and

including April 16, 2020 (doc. 10), which request was granted (doc. 11).

       4.      Unfortunately, these contacts did not result in an amicable resolution of

this matter.

       5.      On June 19, 2020, the Court ordered Defendants “to answer or otherwise

plead to the complaint or submit a stipulation for an extension of time to answer or

otherwise plead within 10 days of service of this notice.” (Doc. 12.)

       6.      On June 24, 2020, under direction from my office, the Court’s June 19, 2020

order—along with a copy of the docket and all other pleadings in this action—were

served upon Defendants. (Doc. 13-14.)

       7.      Pursuant to the Court’s June 19, 2020 order, Defendants were required to

respond to the complaint within ten days of the June 24, 2020 service of that order—that

is, no later than Monday, July 6, 2020. Defendants have not done so.

       8.      The time to plead or otherwise respond to the complaint has not otherwise

been extended by any agreement of the parties or order of the Court.

       I declare under penalty of perjury that the foregoing is true and corrected.

       Executed on July 20, 2020.


                                                        /s/ Peter M. Routhier
                                                        Peter M. Routhier
